Citation Nr: 1734690	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-18 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, claimed as personality disorder, anxiety disorder, depressive disorder, and polysubstance disorder. 

3.  Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2016, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has Parkinson's disease as a result of herbicide exposure in Korea.  Although there are complaints of tremors dated as far back as December 2010, there is no clear diagnosis of Parkinson's disease in the VA treatment records.  Although VA treatment records refer to a diagnosis of Parkinson's there are no records of the actual diagnosis of Parkinson's disease.  As such, the Board finds a remand is necessary to determine if there are outstanding VA or private treatment records relating to a diagnosis of Parkinson's disease. 

The Veteran asserts service connection is warranted for an acquired psychiatric disorder other than PTSD to include personality disorder, anxiety disorder, depressive disorder, and polysubstance disorder.  An April 2013 VA examination report included diagnosis of major depressive disorder and anxiety disorder.  The examiner stated he could not resolve the origin of these mental disorders without resorting to mere speculation.  The examiner stated the Veteran's alcohol abuse is less likely as not caused by or the result of military service without providing a rationale for the opinion.  Letters dated in June 2012 and June 2013 from A. S., M.S.W., stated the Veteran has been assessed with alcohol dependency, PTSD, obsessive compulsive disorder, and major depressive disorder.  The social worker reported the Veteran had used these drugs to create a numbing effect to deal with his PTSD.  The social worker gave no specific etiology opinions as to the additional diagnoses.  During an October 2016 VA PTSD examination, the examiner reported multiple psychiatric diagnoses in addition to his service-connected PTSD.  The examiner reported a diagnosis of alcohol use disorder and determined his alcohol use, as well as marijuana and cocaine abuse, was not related to his military service.  As the October 2016 VA examiner did not indicate whether the Veteran's alcohol and drug use disorders could have been caused or aggravated by his service-connected PTSD, the Board finds an additional VA opinion is necessary.   Although drug dependence disabilities cannot be granted based on direct service connection, service connection can be established as secondary to the service-connected PTSD.

The Veteran submitted a document in February 2013 which indicated he receives benefits from the Social Security Administration (SSA).  The evidence of record does not reflect any other documents from the SSA.  VA has a duty to assist a Veteran in obtaining relevant Federal records and as such while on remand, attempt must be made to obtain any SSA records available.

Additionally, the Veteran's claims were last adjudicated by the AOJ in a statement of the case and supplemental statement of the case in May 2015.  However, since that time, the AOJ has obtained updated VA treatment records dated through December 2016, the Veteran has submitted additional evidence for his appeal, and the Veteran has undergone an additional VA psychiatric examination in October 2016.  At no point since the May 2015 readjudication has the Veteran or his representative submitted waiver of AOJ adjudication.  As such, the Board finds a remand is necessary. 

As the development above may impact the issues of entitlement to an increased rating for PTSD and entitlement to TDIU, the Board finds the claims are inextricably intertwined and must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the electronic file any outstanding private treatment records identified by him as pertinent to his claims.  Of specific interest is any treatment records related to his claim for Parkinson's disease. 

2.  Update updated VA treatment records.

3.  Contact SSA and request completed copies of any decisions or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  Efforts to obtain these records must be associated with the electronic file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).

4.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the October 2016 examiner, or another appropriate VA examiner, to determine the nature and etiology of the Veteran's alcohol and cocaine abuse disorders.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to provide an addendum opinion as to whether it is at least as likely as not that the Veteran's alcohol and/or cocaine abuse disorder was caused or aggravated by his service-connected PTSD.  The examiner must refer to the June 2012 letter from A. S., M.S.W., which states the Veteran abused alcohol and drugs to treat his PTSD. 

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The medical professional is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Complete any other necessary development necessary as a result of the above development.  Specifically, if service connection is established for additional psychiatric diagnoses, obtain a VA psychiatric examination that considering the severity of all service-connected psychiatric disability, to include the impact of these service-connected disabilities on the Veteran's ability to maintain substantially gainful employment.

6.  After the above development has been completed, readjudicate the claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




